The judgment of the court was pronounced by
Edstis, C. J.
The judgment appealed from removed the defendant, Celeste Daigre, from the tutorship of her minor children, on account of notorious bad conduct. The evidence fully authorized the judgment, and is of such a character as imposed on the relatives of the minors the duty of removing them from the pernicious example of their mother, and from the home which her conduct has made the scene of scandal and profligacy.
The petition charges that the under tutor ought to be removed, for having neglected his duty in not instituting judicial proceedings for the protection of the minors, and refusing to take any steps in their interest against the mother, though fully apprized of her conduct. The under tutor was also removed by the District Court, and both parties have appealed.
On the appeal, as well as in the court below, the under tutor has united with the tutrix in defeating the humane and laudable efforts of the plaintiff, who is a relative of the minors, and who appears under an appointment of the court, to save them from the fatal influence of their mother’s example. This is the mode which he adopts to promote their interests. There is neither reason nor good faith in such conduct.
The judgment is therefore affirmed, with costs in both courts, to be paid by the defendants personally.